Citation Nr: 0619927	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of receiving VA death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1945.  He died January 15, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that the appellant may 
not be recognized as the veteran's surviving spouse for 
purposes of receiving VA death benefits.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in 
September 1955.  

2.  The veteran and the appellant divorced in September 1972.  

3.  The veteran died in January 1973.  


CONCLUSION OF LAW

The criteria are not met for recognition of the appellant as 
the veteran's surviving spouse for VA death benefits 
purposes.  38 C.F.R. §§ 3.1(j). 3.50 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The VCAA also 
requires VA to notify the claimant of any information, to 
include any medical or lay evidence, not previously provided 
to VA that is necessary to substantiate the claim.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  Under the circumstances 
presented in this case, it is not the factual evidence that 
is dispositive of the present appeal, but rather the 
application of the law and regulations to the undisputed 
facts.  In such cases, the Court has held that VCAA is not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (regarding entitlement to recognition as surviving 
spouse for purposes of reinstatement of death pension 
benefits, Court recognizes that neither duty to assist nor 
duty to notify provisions of VCAA are implicated when 
question is limited to interpretation and application of a 
statute).  As explained below, the appeal is being denied as 
there is no provision of law which allows the benefit for 
which the appellant is seeking.  Therefore, the Board 
concludes that the issue is not subject to the provisions of 
the VCAA.




II.  Recognition as Surviving Spouse

The relevant facts in this case are not in dispute and may be 
briefly summarized.  The appellant has reported that she and 
the veteran were married in September 1955, and a marriage 
certificate to that effect is associated with the claims 
folder.  In September 1972, the veteran and the appellant 
were divorced and that divorce decree is also of record.  In 
January 1973, the veteran died and the appellant filed a 
claim for DIC benefits for herself and her five children that 
same month.  Her application clearly stated that she had not 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death.  She also indicated that 
she and the veteran were divorced at the time of his death.  
A February 1973 rating decision granted service connection 
for the cause of the veteran's death.  In March 1973, the 
appellant was notified that service connection was granted 
for the cause of the veteran's death, but that she was not 
entitled to benefits as the widow of the veteran because of 
her divorce from him.  However, that same month, benefits 
were awarded for his minor children.  

The appellant asserts that she should be granted recognition 
as the surviving spouse of the veteran, as she had to divorce 
the veteran because he was abusive to her due to his service-
connected disabilities, including his chronic brain syndrome.  
She also maintains that since she was married in the Roman 
Catholic Church and she and the veteran never applied or 
requested an annulment, she was still in effect, married to 
the veteran with respect to the Roman Catholic Church.  

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2005) and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50(b) (2005). For 
VA benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).  The appellant has the burden to establish her status 
as a claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  

In this case, the evidence clearly shows that the veteran and 
the appellant were not married at the time of his death in 
January 1973.  Although they had been divorced only a short 
period of time, they were not legally married to each other 
in the jurisdiction that they resided (New York).  A valid 
marriage between the appellant and the veteran at the time of 
his death is a basic requirement for recognition as his 
surviving spouse.  The legal criteria governing the status of 
a deceased veteran's widow as a surviving spouse are clear 
and specific, and the Board is bound by them.  Unfortunately, 
there is no provision of law which makes an exception based 
upon the argument given by the appellant.

Since there was no valid marriage between the appellant and 
the veteran at the time of his death in January 1973, the 
appellant is not the veteran's surviving spouse for the 
purposes of claiming VA death benefits.  In a case such as 
this one, where the law and not the facts are dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim for recognition of the appellant as the veteran's 
surviving spouse for purposes of receiving VA death benefits 
is denied.  


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


